Title: To James Madison from John Bass Dabney, 12 April 1807
From: Dabney, John Bass
To: Madison, James



Sir
Fayal, April 12th: 1807.

I have the Honour to inform You, that I arrived here in August last, from Boston, and a few days after, called on Mr Street, the acting Consul, & shew him my Commission.  He gave me to understand, that he should not give up the Office, until my appointment had been sanctioned, by the Court of Portugal.  I therefore forwarded my Commission to Mr Jarvis at Lisbon, & desired him to apply for my Exequatur
I soon after went to Terceira, & waited on the Governor General, & requested a Special Permission, to enter on the Duty of my office pro. tem.  He with much politeness assured me, that my demand was informal, & that I must have patience until my papers came from Lisbon.  To this hour I have not received them.  Mr Jarvis in a letter of December 12th. says "You will not be surprized at these delays, when I inform you, that my Commission was five months, in going through the necessary forms, during the time however, I had the Priviledge of acting as Consul".  But on the 9th Feby. He wrote me that my Papers were nearly compleated.  I therefore expect them by the next Mail.
This delay has been highly injurious to some of our Citizens.  I can now say, freely, to Your Excellency, (what perhaps it would have been improper for me to say when Solliciting this office,) that Mr Streets Conduct, for many years past, has exhibited one continued scene, of Dilapidation, & Pillage, of American Property.  This fact is notorious to all Fayal, as well as to many individuals, in the UStates.  I take the liberty to state to Your Excellency, some recent instances of his misconduct, for Your information, as possibly the Parties concerned, may demand the Interposition of Government, to obtain redress.
The Brig Acteon, Captn Dryburgh, from Philadelphia, for Cadiz, put into this port last summer to stop a leak.  This City being then in want of Bread, The Senate forcibly took from the Vessel Three hundred barrels Flour for which they proffered the Captn, Eleven Dollars p barrel.  He declined receiving the money, & it remained with the Senate.  Some days after, Mr Street came forward, "As the Representative of the American Nation", & demanded this money.  It was forwarded up to him, & was instantly applied to his own purposes.  Mr Jarvis is now Occupied in endeavouring to procure a Royal Order, to obtain redress for the Concerned, but every kind of species of chicane has been, & will be, made use of by Mr Street, to embarrass the Claim, & if an order from the Minister of Portugal should finally be obtained, He will never be able to Reimburse the money.
The Ship Pomona, of NewYork, Patrick Roach master, from Amsterdam bound home, put in here in distress in November last.  Mr Street took charge of the Business.  The ship was condemned as unfit for Sea, and was sold with a portion of the Cargo, at Auction.  Great were the sacrifices.  Mr Street bought in a Portion of it.  At length a good Vessel presented, to take the remainder of the Cargo (Gin & dry Goods) to America, on low terms.  The Captn (Roach) applied for the property, to carry home, when Mr Street (with views of future Pillage & to shield himself from paying a balance in money that he Owed to the concern: and for which he had given Capt. Roach, an Obligation already at Maturity) refused, to let the Cargo be shipped, & actually found means to prevent it. As soon as my papers come from Lisbon, I shall take immediate steps, to rescue the residue of this property.
The principal transactions respecting the Pomona took place during my late absence to Terceira, & St Michaels, as also the following trait.
Twelve months since, Captn Nicholas Smith, of the Schooner Industry, of Boston, sailed from hence for Boston, & has not since been heard of.  He left with Mr Street, sundry Trunks of dry Goods, in Deposit, taking with him the keys, & Invoices.  Mr Street broke open the trunks & has Embezzled nearly all their Contents.
Mr Street declares that my Commission of Consul does not invalidate his of Vice Consul whenever I am out of this Island.  And I foresee that He will give me much trouble, by assuming the Office of Consul, whenever my Consular duties, or my own concerns, call me to Terceira, or St Michaels, even for a few weeks, Unless our Government will be pleased, finally to Revoke his Commission.  If they do not, I hope they will not hold me Responsible for any acts of Injustice, he may commit, on Americans, or their property, by his assumption of the office in my absence.  I have the Honor to be Sir, Your Most Obdt Servt.

John B. Dabney

